--------------------------------------------------------------------------------

Exhibit 10.1
 
Fairfields Gold S.A. de CV
 
a Wholly-Owned subsidiary of Focus Gold Mexico Limied
 
a Wholly-Owned subsidiary of Focus Gold Corporation
 


 
(Collectively the “Vendor”)
 
- and -
 
l
(the “Purchaser”)
















 
ASSET PURCHASE AGREEMENT



 
 
Dated as of the 20th day of December, 2011.
 


 

 
 

--------------------------------------------------------------------------------

 



 


 
ARTICLE 1 DEFINITIONS
2
1.1
DEFINITIONS
2
1.2
KNOWLEDGE
4
ARTICLE 2 PURCHASE OF ASSETS
4
2.1
PURCHASE AND SALE OF ASSETS
4
2.2
PURCHASE PRICE
4
2.3
PAYMENT OF PURCHASE PRICE
4
ARTICLE 3 REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITY OF VENDOR
4
3.1
REPRESENTATIONS AND WARRANTIES
4
ARTICLE 4 REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITY OF PURCHASER
5
4.1
REPRESENTATIONS AND WARRANTIES
5
ARTICLE 5 CLOSING ARRANGEMENTS
5
5.1
CLOSING
5
5.2
VENDOR’S CLOSING DELIVERIES
5
5.3
PURCHASER’S CLOSING DELIVERIES
6
5.4
POSSESSION
6
5.5
APPROVALS, CONSENTS OR WAIVERS
6
ARTICLE 6 PURCHASER’S COVENANT
6
6.1
COVENANT
6
ARTICLE 7 GENERAL
6
7.1
TIME OF ESSENCE
6
7.2
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
7
7.3
ENTIRE AGREEMENT
7
7.4
COUNTERPARTS
7
7.5
SEVERABILITY
7
7.6
FURTHER ASSURANCES
7
7.7
GOVERNING LAW
7
7.8
SUCCESSORS AND ASSIGNS
7
7.9
AMENDMENTS AND WAIVERS
8
7.10
CURRENCY
8



 
 


 

 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made as of the 20th day of December, 2011.
 
BETWEEN:
 
Fairfields Gold S.A. de CV
a corporation existing under the laws of Mexico


and
 
Focus Gold Mexico Limited.
a corporation existing under the laws of Delaware


and


Focus Gold Corporation
a corporation existing under the laws of Nevada
 
(Collectively the “Vendor”)
 
- and -
 
Ing. Jesus Mario López Fabián

 
(the “Purchaser”)
 


 
WHEREAS the Purchaser is unrelated to the Vendor;
 
AND WHEREAS subject to the terms and conditions contained in this Agreement, the
Vendor wishes to sell the Assets (as defined herein) to the Purchaser, and the
Purchaser wishes to purchase the Assets from the Vendor;
 
NOW THEREFORE that in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree with each other as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1
Definitions

 
Where used in this Agreement and in the schedules attached hereto, unless the
context or subject matter or context is inconsistent therewith, the following
terms and expressions have the meanings set forth below:
 
“Applicable Law” means any law, rule, statute, regulation, order, judgment,
decree, treaty or other requirement having the force of law in Mexico applicable
herein.
 

 
-2-

--------------------------------------------------------------------------------

 



 
“Assets” means the rights to take and process the waste stockpiles from
historical mining present on the Vendor’s 4 Cilas claims (Cila1, Cila2, Cila3
and Cila4).For the avoidance of doubt Assets does not include any mineral or
mining rights on the Cilas claims.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the Country of Mexico.
 
“Closing” means the completion of the purchase and sale of the Assets, as
contemplated by this Agreement.
 
“Closing Date” means the date on which all conditions precedent have been met or
waived by both parties expected to be in less than a week from the date of this
Agreement.
 
“Closing Time” means the time on the Closing Date when the transaction
contemplated by this Agreement has been completed.
 
“Encumbrance” means any lien, mortgage, charge, pledge, security interest, prior
assignment, option, warrant, lease, sublease, right to possession, encumbrance,
claim, right or restriction which affects, by way of a conflicting ownership
interest or otherwise, the right, title or interest in or to any particular
property.
 
“including” means “including without limitation” and “includes” means “includes
without limitation”.
 
“Legal Proceeding” means any litigation, action, application, suit,
investigation, hearing, claim, complaint, grievance, civil, administrative,
regulatory or criminal, arbitration proceeding or other similar proceeding,
before or by any court or other tribunal and includes any appeal or review
thereof and any application for leave for appeal or review.
 
“Liabilities” means, in respect of the Vendor, all costs, expenses, charges,
debts, liabilities, claims, demands and obligations, whether primary or
secondary, direct or indirect, fixed, contingent, absolute or otherwise, under
or in respect of any contract, applicable law, taxes or otherwise, provided
however, that “Liabilities” shall specifically exclude the Surviving Debt.
 
“Party” means a party to the Agreement and any reference to a Party includes its
heirs, executors, administrators, successors and assigns; and “Parties” means
every Party.
 
“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, firm, sole proprietorship, company, corporation with or without share
capital, unincorporated association, trust, trustee, executor, administrator,
other legal personal representative, regulatory body or agency, government or
governmental agency, authority or entity, however designated or constituted.
 
“Purchase Price” has the meaning attributed to it in Section 2.2.
 

 
-3-

--------------------------------------------------------------------------------

 



 


 
1.2
Knowledge

 
Where any representation, warranty or other statement in this Agreement is
expressed to be made by the Vendor to its knowledge or is otherwise expressed to
be limited in scope to facts or matters known to the Vendor or of which the
Vendor is aware.
 
ARTICLE 2
PURCHASE OF ASSETS
 
2.1
Purchase and Sale of Assets

 
At the Closing Time, on and subject to the terms and conditions of this
Agreement, the Vendor shall sell the Assets to the Purchaser, and the Purchaser
shall purchase the Assets from the Vendor.
 
2.2
Purchase Price

 
The purchase price for the Assets purchased and sold pursuant to this Agreement
shall be comprised of (i) US$1,000,000 (the “Purchase Price”).
 
2.3
Payment of Purchase Price

 
At the Closing Time, the Purchaser shall satisfy the Purchase Price to the
Vendor by wiring US$1 million to the accounts directed in Schedule A attached
hereto.
 
ARTICLE 3
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITY OF VENDOR
 
3.1
Representations and Warranties

 
The Vendor represents and warrants to the Purchaser as follows, and acknowledges
that the Purchaser is relying on such representations and warranties in
connection with the purchase by the Purchaser of the Assets:
 
 
(a)
Incorporation and Power.  The Vendor is a corporation that is organized and
validly existing under the laws of the jurisdiction of its incorporation, and
has the corporate power to enter into this Agreement and all other agreements
and instruments contemplated by this Agreement and to perform its obligations
under this Agreement and such other agreements and instruments.

 
 
(b)
Authorization and Enforceability.  This Agreement has been duly authorized,
executed and delivered by the Vendor. This Agreement constitutes a valid and
binding obligation of the Vendor enforceable against the Vendor in accordance
with its terms and conditions subject, however to limitations on enforcement
imposed by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of the rights of creditors and others and to the extent that
equitable remedies such as specific performance and injunctions are only
available in the discretion of the court from which they are sought.

 

 
-4-

--------------------------------------------------------------------------------

 



 
 
(c)
Title to Assets.  The Vendor has good and marketable legal and beneficial title
to all of the Assets, free and clear of any and all Encumbrances.

 
 
(d)
Bankruptcy.  The Vendor is not an insolvent person within the meaning of the
Bankruptcy and Insolvency Act (Canada).

 
ARTICLE 4
REPRESENTATIONS, WARRANTIES, COVENANTS AND INDEMNITY OF PURCHASER
 
4.1
Representations and Warranties

 
The Purchaser represents and warrants to the Vendor as follows, and acknowledges
that the Vendor is relying upon such representations and warranties in
connection with the sale of the Assets.
 
 
(a)
Incorporation and Power.  The Purchaser is a corporation that is organized and
validly existing under the laws of the jurisdiction of its incorporation, and
has the corporate power to enter into this Agreement and all other agreements
and instruments contemplated by this Agreement and to perform its obligations
under this Agreement and such other agreements and instruments.

 
 
(b)
Authorization and Enforceability.  This Agreement has been duly authorized,
executed and delivered by the Purchaser and constitutes a legal, valid and
binding obligation of the Purchaser in accordance with its terms and conditions,
subject, however, to limitations on enforcement imposed by bankruptcy,
insolvency, reorganization or other laws affecting the enforcement of the rights
of creditors and others and to the extent that equitable remedies such as
specific performance and injunctions are only available in the discretion of the
court from which they are sought.

 
 
(c)
Bankruptcy.  The Purchaser is not an insolvent person.

 
ARTICLE 5
CLOSING ARRANGEMENTS
5.1
Closing

 
The Closing shall take place at 10:00 a.m. on the Closing Date at the offices of
the Vendor’s legal counsel in Mexico City, Mexico, or at such other time, such
other date or such other place as may be agreed in writing by the Vendor and the
Purchaser.
 
5.2
Vendor’s Closing Deliveries

 
At the Closing, the Vendor shall deliver or cause to be delivered to the
Purchaser the following documents:
 
 
(a)
a General Conveyance in a form acceptable to the Purchaser;

 

 
-5-

--------------------------------------------------------------------------------

 



 
 
(b)
a certified copy of the resolution of the Board of Directors of the Vendor
parent approving the sale of the Assets; and

 
 
(c)
a certified copy of the resolution of the Board of Directors of Fairfields
approving the sale of the Assets

 
5.3
Purchaser’s Closing Deliveries

 
At the Closing, the Purchaser shall deliver or cause to be delivered to the
Vendor the following documents:
 
 
(a)
Proof of wire directions as outlined in Schedule A;

 
5.4
Possession

 
On the Closing Date, the Vendor shall provide access to the Purchaser to the
Assets to the Assets.
 
5.5
Approvals, Consents or Waivers

 
To the extent not obtained prior to the date hereof, the Parties hereto shall
cooperate in good faith and each shall use reasonable efforts to obtain all
approvals, consents or waivers in respect of any interest, right or benefit
relating to the Assets that is not capable of being transferred without the
approval, consent or waiver of any third party or if the transfer of any of the
Assets would constitute a breach of any obligation under, or a violation of, any
Applicable Law unless the approval, consent or waiver of such third party is
obtained.  To the extent any such approval, consent or waiver has not been
obtained prior to the Closing Date, the Parties hereto shall cooperate in any
reasonable and lawful arrangements which will have the effect of providing the
benefit of all such interests, rights or benefits in respect of which any such
approval, consent or waiver is required to be obtained to the Purchaser.
 
ARTICLE 6
PURCHASER’S COVENANT
6.1
Covenant

 
The Purchaser hereby expressly agrees to cause the Vendor to honour each of its
obligations (the “Vendor Obligations”) existing at the Closing Time, including
but not limited to, all indemnification agreements entered into by the Vendor
with its directors.  For greater certainty, the Purchaser unconditionally agrees
to ensure the Vendor has sufficient funds to pay any amounts owing or payable by
the Vendor in respect of the Vendor Obligations whether or not such amounts are
owing or payable prior to or after the Closing Time.
 
ARTICLE 7
GENERAL
 
7.1
Time of Essence

 
Time shall be of the essence of this Agreement.
 

 
-6-

--------------------------------------------------------------------------------

 



 
7.2
Survival of Representations and Warranties

 
The representations and warranties contained in this Agreement shall survive the
Closing and notwithstanding such Closing, shall continue in full force and
effect for the benefit of the Purchaser and Vendor (as applicable) for a period
of one year from the date of this Agreement.
 
7.3
Entire Agreement

 
This Agreement constitutes the entire agreement between the Parties with respect
to the sale of the Assets and supersedes all prior agreements, and discussions,
whether oral or written, of the Parties.  There are no warranties,
representations, covenants or other agreements between the Parties in connection
with the subject matter hereof except as specifically set forth herein.
 
7.4
Counterparts

 
This Agreement may be executed in counterparts and such counterparts together
shall constitute a single instrument.  Delivery of an executed counterpart of
this Agreement by electronic means, including, without limitation, by facsimile
transmission or by electronic delivery in portable document format (“.pdf”) or
tagged image file format (“.tif”), shall be equally effective as delivery of a
manually executed counterpart hereof.  Any party delivering an executed
counterpart of this Agreement by electronic means shall also deliver a manually
executed counterpart hereof by mail or courier.
 
7.5
Severability

 
If any provision of this Agreement is determined by a court to be invalid,
illegal or unenforceable, such determination shall not impair or affect the
validity, legality or enforceability of the remaining provisions hereof, and
each provision is hereby declared to be separate, severable and distinct and the
Parties shall co-operate to give effect to any invalid, illegal or unenforceable
provision to the extent permitted by Applicable Law.
 
7.6
Further Assurances

 
Each Party shall promptly do, execute, deliver or cause to be done, executed and
delivered all further acts, documents and things in connection with this
Agreement that the other Party may reasonably require for the purposes of giving
effect to this Agreement.
 
7.7
Governing Law

 
This Agreement shall be construed, interpreted and enforced in accordance with
the laws of Mexico applicable therein.
 
7.8
Successors and Assigns

 
All of the terms, conditions and provisions in this Agreement shall be binding
upon and shall enure to the benefit of the Parties hereto and their respective
successors and permitted assigns, including any successors as a result of
amalgamation, change of control or reorganization.  Without the prior written
consent of each of the parties hereto, this Agreement shall not be assigned.
 

 
-7-

--------------------------------------------------------------------------------

 



 
7.9
Amendments and Waivers

 
No amendment or waiver of any provision of this Agreement shall be binding on
any Party unless consented to in writing by such Party.  No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver constitute a continuing waiver unless otherwise provided.
 
7.10
Currency

 
All references to currency herein are deemed to mean the lawful money of the
United States.
 
 [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 
 
 
 
 
 
 
 
 
 
 

 
 
-8-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been executed by the Parties hereto on the
date first written above.
 
Fairfields Gold S.A. de CV
 
 
 
/s/ Eduardo Zayas
Name:   Eduardo Zayas
Title: President
I have authority to bind the corporation

 




Focus Gold Mexico Limited
 
 
 
/s/ Grant White
Name: Grant White
Title: President
I have authority to bind the corporation



 
 
Focus Gold Corporation
 
 
 
/s/ Grant White
Name:   Grant White
Title: President
I have authority to bind the corporation

 
 
By:
/s/ Jesus Mario Lopez Fabian
 
Name:   Ing. Jesus Mario López Fabián
       


 
 
 
-9-

--------------------------------------------------------------------------------